BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1[st] day of January, 2016, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-16-00003-CV

IN RE RAMSAY ALLEN RAMSEY

Original Proceeding

the following Judgment was entered on the 29[th] day of June, 2016:

"Came on to be heard the Petition for Writ of Mandamus filed by Relator Ramsay Allen Ramsey, and the same having been considered, because it is the opinion of this Court that the Petition for Writ of Mandamus is meritorious and should be conditionally granted in part, it is therefore ordered, adjudged, and decreed that the Petition for Writ of Mandamus be, and hereby is, conditionally granted in part in accordance with the opinion of this Court, and mandamus will issue only if Respondent the Honorable Steve Smith fails to vacate the January 4, 2016 order entitled "Order on Second Motion to Compel Discovery and for Sanctions."  

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 851.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 29th day of June A.D. 2016.

SHARRI ROESSLER, CLERK
3040380-1206500
						By: ___________________________
							Nita Whitener, Deputy Clerk
1398270744410500